NOT DESIGNATED FOR PUBLICATION

                                             No. 124,321

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                         STATE OF KANSAS,
                                             Appellee,

                                                   v.

                                    JEFFRY ALBERT EVERETT,
                                           Appellant.


                                  MEMORANDUM OPINION

       Appeal from Smith District Court; PRESTON PRATT, judge. Opinion filed September 16, 2022.
Affirmed.


       Randall L. Hodgkinson, of Kansas Appellate Defender Office, for appellant.


       Natalie Chalmers, assistant solicitor general, and Derek Schmidt, attorney general, for appellee.


Before GREEN, P.J., ISHERWOOD and COBLE, JJ.


       PER CURIAM: A jury convicted Jeffry Albert Everett of possession of
methamphetamine with the intent to distribute, possession of drug paraphernalia, and
unlawfully operating a vehicle without a tag light. He now raises three issues on appeal:
(1) the jury instruction given which allowed the jury to infer intent to distribute if it found
Everett possessed 3.5 grams or more of methamphetamine was legally inappropriate and
denied him a fair trial; (2) the district court failed to provide lesser included offense
instructions for possession of less than 3.5 grams of methamphetamine; and (3) appointed
counsel provided ineffective assistance by pursuing a guilt-based defense without his
express approval.

                                                   1
       After a review of the record, we affirm Everett's convictions as to all three issues.
Although the inference instruction was not legally appropriate, Everett has not sustained
his burden to establish clear error. The lesser included offense instructions were not
factually appropriate, and we decline to review his claims of ineffective assistance of
counsel as unpreserved.


                        FACTUAL AND PROCEDURAL BACKGROUND

       Everett was stopped by law enforcement officers on October 24, 2020, while
driving his vehicle with an inoperative tag light. During the traffic stop, the officers
searched his vehicle and deployed a canine to search the vehicle.


       During the search, officers discovered a pipe used for inhaling methamphetamine
protruding from a blue pouch behind the driver's seat stuck between it and the center
console. Inside the blue pouch five plastic bags were discovered with two bags containing
drug-like white substances. The first bag weighed around 2 grams. The second bag
weighed about 14 grams. The substance was field tested and confirmed as
methamphetamine. The Kansas Bureau of Investigation (KBI) later tested and confirmed
the substance in the second bag to be 13.34 grams of methamphetamine. Furthermore, an
additional 29 empty plastic bags, similar to the ones containing the methamphetamine,
were located inside the vehicle along with a digital scale. The officers found six cell
phones in a bag on the backseat of the vehicle. With these phones, the cell phone Everett
had in his possession at the time of the traffic stop, and another six cell phones located
throughout the vehicle, a total of 13 cell phones were present in the vehicle. Everett was
arrested on site and taken into custody.


       About a week later, officers conducted a recorded interview with Everett. When
officers asked Everett about the drugs during the interview, Everett repeatedly told the
officers it was possible that the methamphetamine and the pipe found in the vehicle were

                                              2
his, but he did not definitively confirm that he possessed the drugs the officers retrieved
because they were not shown to him. Everett stated that there should be around a 1/2
ounce of methamphetamine within the vehicle. Everett also stated that the blue pouch
containing the pipe and drugs was not his and that he was not aware where it came from
but did not deny that it was in the vehicle and that the drugs and pipe inside were possibly
his.


          When asked during the interview about the multiple cell phones found in the
vehicle, Everett said he usually goes through a lot of phones but, again, he did not
confirm that all the cell phones were his. Everett told the officers that the vehicle was not
registered under his name but that he was using the vehicle and making payments to
purchase it. He claimed that the scale and clear bags found in the vehicle were for selling
gold, specifically gold coins and flake that were retrieved from the vehicle.


          Everett admitted to the interviewing officers that he is a drug user and that he had
some methamphetamine for personal use. He also stated that on occasion he sometimes
shared drugs with other people.


          The State charged Everett with unlawful possession of methamphetamine with the
intent to distribute, possession of drug paraphernalia with intent to use it for distribution,
criminal use of a weapon, unlawful possession of drug paraphernalia for personal use,
and operating a vehicle without a tag light. The district court held a jury trial during
which four witnesses testified for the State. The State also showed the recording of
Everett's interview with the officers to the jury during trial. The charge of criminal use of
a weapon was later removed from the jury instructions as it was dismissed. The jury
convicted Everett on all remaining charges and Everett was sentenced to 123 months in
prison.




                                                3
       Everett timely appeals.


                                               ANALYSIS

       As noted, Everett presents three issues on appeal: (1) the legality of the inference
instruction to the jury; (2) whether the district court erred by failing to provide a jury
instruction on lesser included offenses; and (3) whether Everett's trial counsel's guilt-
based defense strategy constituted ineffective assistance of counsel and deprived him of
the right to a jury trial. We address each issue in turn.


      THE INTENT TO DISTRIBUTE INSTRUCTION DID NOT RESULT IN CLEAR ERROR

       Everett first argues that the district court erred when it provided an instruction to
the jury stating that if it found him to have possessed more than 3.5 grams of
methamphetamine, it could infer that he possessed the drugs with the intent to distribute.
The instruction at issue, jury instruction No. 7, is identical to Kansas Pattern Instruction
(PIK) Crim. 4th 57.022 (2013), which states:


               "If you find the defendant possessed 3.5 grams or more of methamphetamine,
       you may infer that the defendant possessed with intent to distribute. You may consider
       the inference along with all the other evidence in the case. You may accept or reject it in
       determining whether the State has met the burden of proving the intent of the defendant.
       This burden never shifts to the defendant." (Emphasis added.)


       As authority, this pattern instruction cites K.S.A. 2021 Supp. 21-5705(e), which
provides in pertinent part: "In any prosecution under this section, there shall be a
rebuttable presumption of an intent to distribute if any person possesses the following
quantities of controlled substances or analogs thereof: . . . (2) 3.5 grams or more of heroin
or methamphetamine." (Emphasis added.)



                                                    4
       Everett argues the instructional inference regarding intent to distribute is legally
inappropriate considering recent Kansas Supreme Court precedent finding the pattern
instruction sets out a permissive inference, while the statute provides a rebuttable
presumption. See State v. Holder, 314 Kan. 799, 502 P.3d 1039 (2022). He also contends
the other evidence regarding intent to distribute was sparse and entirely circumstantial, so
instructing the jury regarding the presumption was clear error. The State argues any error
is not clear error, because the evidence in this case was overwhelming and, therefore,
even an erroneous instruction would have made no difference in Everett's conviction.


Legal framework

       When analyzing jury instruction issues, our appellate courts adhere to the
following framework:


               "'"First, [the reviewing court] considers the reviewability of the issue from both
       jurisdiction and preservation viewpoints, exercising an unlimited standard of review;
       next, it applies unlimited review to determine whether the instruction was legally
       appropriate; then, it determines whether there was sufficient evidence, viewed in the light
       most favorable to the defendant or the requesting party, that would have supported the
       instruction; and finally, if the district court erred, this court determines whether the error
       was harmless, utilizing the test and degree of certainty set forth in State v. Ward, 292
       Kan. 541, 256 P.3d 801 (2011), cert. denied 565 U.S. 1221 (2012)."'" State v. Valdez, 316
       Kan. 1, 6, 512 P.3d 1125 (2022).


       But, if the defendant failed to object to the instructional error before the district
court, rather than using the harmless error standard, the "'clear error standard is applied to
assess prejudice.'" 316 Kan. at 6 (quoting State v. Owens, 314 Kan. 210, 235, 496 P.3d
902 [2021]). In this vein, a failure to object below does not prevent appellate review, but
"simply specifies a higher degree of prejudice to warrant reversal." Valdez, 316 Kan. at 6.



                                                      5
       An instructional error equates to clear error if "'"the reviewing court reaches a firm
conviction that if the trial error had not occurred there was a real possibility that the jury
would have returned a different verdict."'" Reardon for Estate of Parsons v. King, 310
Kan. 897, 902, 452 P.3d 849 (2019) (quoting Siruta v. Siruta, 301 Kan. 757, 772, 348
P.3d 549 [2015]).


Preservation

       The parties each maintain this issue was not properly preserved for appeal and,
therefore, the clear error standard should apply. Defense counsel did object to this
instruction at trial by stating, "Well, Your Honor, obviously we wouldn't want the jury to
infer that. I think it's pretty clear in [the previous instruction] what is needed, what the
elements are of the intent to distribute with just the weight being there." But counsel did
not specifically object that the instruction differed from K.S.A. 2021 Supp. 21-5705(e),
which is the primary error being raised through this appeal. We agree the precise alleged
error raised on appeal differs from the objection made at trial and will apply the clear
error standard as a result.


The permissive instruction was legally inappropriate but does not amount to clear error.

       Finding the issue reviewable, we must then determine whether the instruction was
legally and factually appropriate, using an unlimited standard of review of the entire
record. State v. Holley, 313 Kan. 249, 254, 485 P.3d 614 (2021). As noted, the language
of Instruction No. 7 given by the district court is identical to PIK Crim. 4th 57.022, and
the corresponding statute is found at K.S.A. 2021 Supp. 21-5705(e).


       The Kansas Supreme Court reviewed this same pattern instruction in two recent
decisions: Valdez and Holder. In Holder, our Supreme Court found this pattern
instruction to be legally inappropriate because the altered version of the presumption


                                               6
presented does not "fairly and accurately reflect the applicable law specified by K.S.A.
[2021] Supp. 21-5705(e), when measured narrowly against that statute." 314 Kan. at 806.
Additionally, the Holder court found the instructed permissive inference "was not only
unmoored from any statutory basis, its 450-gram threshold [for marijuana] had no
connection to the evidence." 314 Kan. at 806. In Holder, the jury was informed "out of
left field" that the possession of a threshold amount of marijuana could support an intent-
to-distribute inference, despite that the evidence showed the presence of a much larger
quantity of drugs, and no other evidence "explained why a 450-gram threshold" would
trigger the inference in that case. 314 Kan. at 806-07.


       For the reasons discussed in Holder, the court in Valdez similarly found the same
permissive inference instruction to be legally inappropriate. The statute supplies a
rebuttable presumption of intent to distribute when certain quantities of a controlled
substance are found in the defendant's possession (see K.S.A. 2021 Supp. 21-5705[e]),
while the pattern instruction provides only a permissive inference. PIK Crim. 4th 57.022
("may infer"). Put simply: "'A rebuttable presumption has a different legal effect than a
permissive inference.'" Valdez, 316 Kan. at 8 (quoting Holder, 314 Kan. at 806.)


       The pattern instruction reflected in Instruction No. 7 of the instant case is identical
to that used in Valdez and Holder, and carries the same legal flaw declared by the
Supreme Court. Consequently, the instruction was legally inappropriate because it failed
to "fairly and accurately reflect" the language of the applicable law. Holder, 314 Kan. at
806.


       Finding the instruction legally inappropriate and noting neither party argues the
factual appropriateness of the instruction, we next examine whether the instructional error
meets the threshold of clear error. That is—are we firmly convinced that, had the legally
inappropriate instruction not been given, the jury would have reached a different verdict
as to Everett's possession with intent to distribute? The burden is on Everett to establish

                                              7
such clear error. Holder, 314 Kan. at 807 (citing State v. Gentry, 310 Kan. 715, 721, 449
P.3d 429 [2019]).


       Everett initially argues the instruction inappropriately led the jury to infer his
possession of the drugs, despite a lack of evidence, then guided the jury to improperly
infer an intent to distribute based on that possession. We disagree on both accounts.


       First, Everett argues that the instructional presumption allowed the jury to
inappropriately infer his possession of the methamphetamine when the State's evidence
was "circumstantial at best." We do not reach the same conclusion, because the record
demonstrates ample evidence showing that Everett had possession of the drugs.


       The State's witness, Officer Sheldon Kenworthy, testified that at the time of the
traffic stop, methamphetamine and drug paraphernalia were found in the vehicle Everett
was driving. During the police interview, Everett stated that the methamphetamine
discovered in the vehicle was "possibly" his, but he could not say for certain because he
was not shown the drugs found in the vehicle. When asked about the amount of
methamphetamine in the vehicle, Everett stated there would be around less than a 1/2
ounce, approximately 14 grams. The KBI's test results confirmed the substance found in
the second bag from the vehicle was almost exactly what Everett predicted—13.34 grams
of methamphetamine. Everett also stated during the police interview that he was a drug
user and he sometimes shared drugs with other people. And, Everett confirmed that he
had possession of the vehicle, despite the title not being in his name, because he was
making payments on the vehicle.


       The evidence showed Everett knew about the methamphetamine in the vehicle. At
the time of the traffic stop, he was in possession of the vehicle in which he had control
and access to the drugs. For these reasons, the fact-finder did not need to infer from the
given instruction that Everett had possession of the drugs because the evidence

                                              8
sufficiently showed as much. After review of the record, we find the jury would have
reasonably concluded without a reasonable doubt that Everett had possession of the drugs
at the time of his arrest.


       Next, Everett argues the presumption instruction may have interfered "with the
critical question of whether [he] intended to distribute all or most of the" drugs found in
the vehicle. He argues the State "presented ample evidence that [he] was a drug user"
(emphasis added), which does not necessarily infer he intended to distribute the drugs.
Everett contends it was unknown whether he intended to distribute any specific part of
the methamphetamine because he was personally using and sharing the drug, so one or
more jurors could have formed reasonable doubt regarding distribution.


       Everett also distinguishes the facts here from those in Holder. In Holder, the
defendant possessed more than 57 times the threshold drug amount to support the
instructional inference, and the State presented no evidence of Holder's personal drug
use, making the inference of distribution stronger. See Holder, 314 Kan. at 807. But here,
the State provided evidence of the presence of just approximately 15 grams of
methamphetamine—slightly over 4.5 times the threshold for the inference to apply.
Everett maintains because he admitted personal use, and the State presented only minimal
direct evidence of possession, without the instructional presumption one or more jurors
could have formed a reasonable doubt regarding Everett's intent to distribute.


       But the evidence presented at trial was sufficient to support a finding of intent to
distribute notwithstanding the instructional inference. Everett was found in possession of
several items of drug paraphernalia at the time of his arrest. The officers retrieved a pipe
from the vehicle and one baggie containing 2 grams of methamphetamine, which might
alone suggest personal use. But the officers also retrieved from the vehicle a second
baggie containing almost 14 grams of methamphetamine, 29 empty baggies—identical to
the other two which contained methamphetamine—a digital scale, and 13 cell phones.

                                              9
State's witness, Undersheriff Christopher Bailey, testified that based on his training and
experience, this amount of methamphetamine coupled with the other evidence found
suggested that Everett had the intent to distribute. Additionally, one of the State's
witnesses testified that based on his experience, Everett's action of counting with his
fingers during the police interview appeared as if he were counting how much
methamphetamine he had distributed to other people.


       "Circumstantial evidence and the logical inferences properly drawn from that
evidence can be sufficient to support a conviction even for the most serious crime." State
v. Chandler, 307 Kan. 657, 669, 414 P.3d 713 (2018). And, there is no requirement that
the State prove a specific quantity of drug Everett intended to distribute—only the
quantity he possessed. See State v. Scheuerman, 314 Kan. 583, 590-92, 502 P.3d 502
(2022). The jury found Everett to be in possession of the methamphetamine and was able
to review the evidence presented and find a logical connection between the possession
and the intent to distribute, even without the inference instruction.


       Furthermore, when considering the instruction, the jury was allowed to credit or
reject the inference provided in the instruction based on whether the State met the burden
of proving that Everett possessed the methamphetamine with the intent to distribute.
Because the district court informed the jury they could reject the inference, and the
burden never shifted to the defendant to prove the elements of the crime, there is no
reasonable probability that the instruction would have mislead the jury. See also State v.
Kriss, 232 Kan. 301, 304-05, 654 P.2d 942 (1982) ("Because [a] permissive [inference]
leaves the trier of fact free to credit or reject the inference and does not shift the burden of
proof, it affects the application of the 'beyond a reasonable doubt' standard only if, under
the facts of the case, there is no rational way the trier could make the connection
permitted by the inference. For only in that situation is there any risk that an explanation
of the permissible inference to a jury, or its use by a jury, has caused the presumptively
rational factfinder to make an erroneous factual determination.").

                                              10
       As a result, Everett's claim that Instruction No. 7 misled the jury to draw an
improper inference of the intent to distribute which was disconnected from the evidence
is unpersuasive. Everett has not sustained his burden to establish clear error, and we are
"'convinced beyond a reasonable doubt that the error complained of did not affect the
outcome of the trial in light of the entire record . . . .'" Holder, 314 Kan. at 808.


THE DISTRICT COURT DID NOT ERR BY FAILING TO PROVIDE LESSER INCLUDED OFFENSE
            INSTRUCTIONS FOR POSSESSION WITH INTENT TO DISTRIBUTE

       Everett next contends that the district court erred when it failed to give jury
instructions for lesser degrees of the charged offense, possession with intent to distribute.
Everett admits he did not request the instructions or object to their omission during trial,
so this court reviews the instructional issue for clear error consistent with the legal
framework outlined above. K.S.A. 2021 Supp. 22-3414(3); see State v. Butler, 307 Kan.
831, 845, 416 P.3d 116 (2018). Under this framework, the trial court's failure to give a
legally and factually appropriate instruction is reversible only if its failure was clearly
erroneous. Butler, 307 Kan. at 845.


       The "clearly erroneous" principle is not a standard of review, i.e., a "framework
for determining whether error occurred." Instead, it supplies a basis for determining if an
error requires reversal of a conviction. State v. Lewis, 299 Kan. 828, 856, 326 P.3d 387
(2014); State v. Williams, 295 Kan. 506, 510, 286 P.3d 195 (2012).


       Pursuant to K.S.A. 2021 Supp. 21-5109(b)(1), a crime is a lesser included crime if
it is "a lesser degree of the same crime." And an "'instruction on a lesser included crime is
legally appropriate.'" Gentry, 310 Kan. at 721. The severity level of the crime of
possession with intent to distribute methamphetamine is determined by the quantity of
methamphetamine possessed by the defendant. K.S.A. 2021 Supp. 21-5705(d)(3) states,
in pertinent part:


                                              11
       "Violation of subsection (a) with respect to material containing any quantity
       of . . . methamphetamine, as defined by subsection (d)(3) or (f)(1) of K.S.A. 65-4107, and
       amendments thereto, or an analog thereof, is a:
                (A) Drug severity level 4 felony if the quantity of the material was less than 1
       gram;
                (B) drug severity level 3 felony if the quantity of the material was at least 1 gram
       but less than 3.5 grams;
                (C) drug severity level 2 felony if the quantity of the material was at least 3.5
       grams but less than 100 grams; and
                (D) drug severity level 1 felony if the quantity of the material was 100 grams or
       more."


       The jury convicted Everett under K.S.A. 2021 Supp. 21-5705(d)(3)(C), for a
quantity of at least 3.5 grams but less than 100 grams. Possession with intent to distribute
lesser amounts, such as at least 1 gram but less than 3.5 grams under K.S.A. 2021 Supp.
21-5705(d)(3)(B), or less than one gram of methamphetamine under K.S.A. 2021 Supp.
21-5705(d)(3)(A), are lesser degrees of the same crime for which Everett was convicted.
Thus, the lesser included instructions for these violations were legally appropriate
because either would have been a lesser degree of the crime with which he was charged.
Finding the omitted instructions legally appropriate, the remaining question is whether
the lesser included instructions would have been factually appropriate.


       Everett argues that based on his admission of being a user of methamphetamine,
"one or more jurors could have easily formed a reasonable doubt regarding the amount
Mr. Everett intended to personally use and the amount he intended to share with his
friends." Because lesser amounts are included in the amount found, Everett believes a
jury could have found that he intended to only distribute some lesser amount than 3.5
grams of methamphetamine. Everett also argues that since he could have had the intent to
use most of the methamphetamine himself, rather than distributing it, there is a



                                                     12
reasonable possibility that the jury could have reached a different verdict if instructed on
the lesser degrees of the same crime.


       In State v. Palmer, No. 110,624, 2015 WL 802733, at *7 (Kan. App. 2015)
(unpublished opinion), another panel of this court rejected this very argument, stating:


       "K.S.A. 2014 Supp. 21-5705 only requires proof of the quantity of a controlled substance
       found in a defendant's possession, not the quantity that the defendant may have intended
       to distribute. Because Palmer did not possess less than 3.5 grams of methamphetamine,
       lesser included instructions corresponding to severity levels 3 and 4 possession with
       intent to distribute methamphetamine were not factually appropriate."


       Everett cites to State v. Scheuerman, 314 Kan. 583, 591, 502 P.3d 502 (2022),
wherein the Kansas Supreme Court discussed this court's holding in Palmer. But our high
court only reviewed K.S.A. 2021 Supp. 21-5705 in the context of a challenge to the
sufficiency of evidence. 314 Kan. at 591. The court specifically stated that "the test for
the sufficiency of the evidence to support a conviction is distinct from—although related
to—the 'factual appropriateness' test for the giving of lesser included offense
instructions." 314 Kan. at 592. It neither overruled nor affirmed Palmer, but rather, left
"for another day the matter of whether a specifically defined quantity of substance, alone,
may constitute 'some evidence' that would reasonably justify a lesser included offense
instruction under K.S.A. 22-3414(3)." Scheuerman, 314 Kan. at 592. Therefore, Everett's
application of Scheuerman on this issue is out of context and inapplicable.


       We find the reasoning and ruling of the panel in Palmer persuasive. K.S.A. 2021
Supp. 21-5705(e) does not prescribe any relevance to the quantity of the drug intended to
be distributed. Palmer, 2015 WL 802733, at *4. Because Everett did not possess less than
3.5 grams of methamphetamine, the lesser included offense instructions corresponding to
severity levels 3 and 4 under K.S.A. 2021 Supp. 21-5705(d)(3)(A) and (B) were not
factually appropriate. Applying the analysis of the court in Palmer, the district court was
                                                  13
not required to deliver such instructions, and we find the district court did not clearly err
by failing to provide them.


              WE DECLINE TO REACH WHETHER EVERETT'S TRIAL COUNSEL
                        PROVIDED INEFFECTIVE ASSISTANCE

       Everett's final argument is that his trial counsel provided ineffective assistance of
counsel by pursuing a guilt-based defense without his express permission. Everett's
appointed defense counsel asked the trial court to give the jury a lesser included offense
instruction for simple possession. In her closing argument, defense counsel asked the jury
to "just convict my client of the possession charge" and "consider that my client might
only be in possession as opposed to distribution . . . and consider this may be a possession
case rather than a distribution case." And, trial counsel never asked the jury to find
Everett not guilty in her closing argument. Everett admits, however, that he did not raise
any issue about his counsel's apparent pursuit of a guilt-based defense on the record.


       Because Everett did not raise this issue before the district court, the State contends
that he is improperly raising this issue for the first time on appeal. The State also argues
Everett never raised any disagreement with his trial counsel's strategy during the trial and
that the record lacks any evidence of such claims.


       Appellate courts generally will not consider an allegation of ineffective assistance
of counsel raised for the first time on appeal. State v. Salary, 309 Kan. 479, 483, 437 P.3d
953 (2019). The factual aspects of a claim of ineffective assistance of counsel require that
the matter be resolved through a K.S.A. 60-1507 motion or through a request for remand
to the district court for an evidentiary hearing under State v. Van Cleave, 239 Kan. 117,
119-21, 716 P.2d 580 (1986). An appellate court may consider a claim of ineffective
assistance of counsel for the first time on appeal only when there are no factual issues,



                                              14
and the two-prong ineffective assistance of counsel test can be applied as a matter of law
based upon the appellate record. Salary, 309 Kan. at 483-84.


       If an appellant's claim of ineffective assistance of counsel cannot be resolved on
the record, the appellate court is not obligated to sua sponte remand for a Van Cleave
hearing when it has not been requested by the appellant. See Mundy v. State, 307 Kan.
280, 299-300, 408 P.3d 965 (2018).


       Notably, Everett does not ask this court to remand for a Van Cleave hearing.
Instead, he demands this court reverse the convictions and remand for a new trial because
his claims his Sixth Amendment right to counsel and right to a jury trial were violated.


       Unfortunately for Everett, the record is insufficient for this court to analyze this
issue for the first time on appeal. Everett argues the record does not show he agreed to a
guilt-based defense on the record, but he never claims he disagreed with his trial
counsel's strategy or directs this court to any evidence of an earlier complaint.


       The Kansas Supreme Court recently encountered a similar situation in State v.
Hilyard, 316 Kan. 326, 2022 WL 3568416 (Kan. 2022). There, Hilyard likewise argued
"there must be an adequate showing on the record that her trial counsel received her
informed consent to pursue a guilt-based defense." 316 Kan. at 336.


       But, as in the case before us, the record was devoid of any indication Hilyard
objected to such a defense strategy. The Supreme Court notes:


       "Hilyard does not claim she objected to—or even complained of—a guilt-based defense.
       In fact, she may have consented to such a defense. Hilyard does not say, and we do not
       know. She argues simply that by judicial fiat we should create a rule which presumes




                                                  15
       there is no consent to a guilt-based defense unless that consent is made on the record."
       316 Kan. at 337.


       Our Supreme Court found:


                 "The only dispute Hilyard offers is whether she consented to the guilt-based
       defense; if she told her attorney she did not want to use a guilt-based defense and they
       used one anyway, it would certainly be ineffective assistance of counsel. Without a rule
       requiring either on-the-record consent or on-the-record objection, an evidentiary hearing
       would be the proper avenue to determine whether Hilyard opposed her trial counsel's
       defense strategy. Quite simply, a claim of ineffective assistance of counsel for failure to
       obtain consent for a guilt-based defense must be proved below. It has not been. Hilyard
       did not ask for a remand for an evidentiary hearing in her appeal, which she states was an
       intentional choice. Both her brief and her reply brief argue that '[t]he only proper remedy
       is to reverse and remand for a new trial.' As this court demonstrated in [State v. ]Dull,
       [298 Kan. 832, 317 P.3d 104 (2014)] absent a request from the defendant, it need not
       remand a case for an evidentiary hearing to resolve an ineffective assistance claim raised
       for the first time on direct appeal. Dull, 298 Kan. at 839-40.
                 "No remand for a Van Cleave hearing was requested and one will not be ordered
       sua sponte by this court.
                 "In sum, this issue is not preserved and we decline review." Hilyard, 316 Kan. at
       339-40.


       Everett directs us to an earlier Kansas Supreme Court case, State v. Carter, 270
Kan. 426, 14 P.3d 1138 (2000), and to the United States Supreme Court case of McCoy v.
Louisiana, 584 U.S. ___, 138 S. Ct. 1500, 1508, 200 L. Ed. 2d 821 (2018). Both cases are
distinguishable from the facts here. In Carter, the court reversed Carter's conviction and
held that Carter's trial counsel effectively disregarded Carter's Sixth Amendment right to
counsel and his due process right to a fair trial by presenting a guilt-based defense against
Carter's wishes. 270 Kan. at 440-41.




                                                    16
       But, unlike the case before us and unlike Hilyard, "the defendant in Carter
maintained his total innocence and complained vociferously—on the record—more than
once when his defense counsel attempted to use a guilt-based defense." Hilyard, 316
Kan. at 338. And because the record demonstrated Carter's complaints and the parties did
not dispute counsel's actions, the record was sufficient to decide the issue on direct
appeal. Therefore, "[t]he record in Carter established one of the 'extremely rare' times the
ineffectiveness claim could be resolved when raised first on appeal." 316 Kan. at 338
(citing Carter, 270 Kan. at 432-33).


       As in Carter, in McCoy, the United States Supreme Court found a defendant has
the right to maintain innocence at the guilt phase of trial. 584 U.S. at ___. But unlike the
facts before us, in McCoy, the defendant was "furious" regarding his counsel's planned
concession to guilt and his attorney knew of his client's "complete opposition;" in fact,
McCoy sought to terminate his attorney's representation as a result. 584 U.S. at ___.


       Because factual issues remain unresolved in the record before us, this court cannot
apply the ineffective assistance of counsel test as a matter of law based upon the appellate
record. See Wimbley v. State, 292 Kan. 796, 807, 275 P.3d 35 (2011). As such, like the
Kansas Supreme Court in Hilyard, we reject Everett's claim of ineffective assistance of
counsel without remanding for a Van Cleave hearing.


       For these reasons, this panel rejects Everett's ineffective assistance of counsel
claim as unpreserved.


       Affirmed.




                                             17